Name: 85/102/EEC: Commission Decision of 21 December 1984 on the final payment of the Community financial participation for 1984 in inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries
 Date Published: 1985-02-09

 Avis juridique important|31985D010285/102/EEC: Commission Decision of 21 December 1984 on the final payment of the Community financial participation for 1984 in inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic) Official Journal L 038 , 09/02/1985 P. 0032 - 0032*****COMMISSION DECISION of 21 December 1984 on the final payment of the Community financial participation for 1984 in inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic) (85/102/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 78/640/EEC of 25 July 1978 on financial participation by the Community in inspection and surveillance operations in the maritime waters of Denmark and Ireland (1), as amended by Decision 82/892/EEC (2), and in particular Article 1 (2) and 1a thereof, Whereas, under Article 1 (2) of Decision 78/640/EEC, this participation in respect of Ireland is fixed at a maximum of 46 million ECU for the period 1 January 1977 to 31 December 1984; Whereas the programme submitted by Ireland for surveillance of the maritime waters falling within its jurisdiction, which include the provisional expenditure estimate for medium-term and short-term measures, was verified by the Commission, which decided on 15 May 1979 that the said expenditure was eligible; Whereas the application submitted by the Irish authorities pursuant to Point 6 of the Annex to Decision 78/640/EEC covers expenditure incurred during the period 1 January to 30 November 1984 which amounted to £ Irl 9 479 000; Whereas it appears form the information sent that almost all the expenditure incurred in the period 1 January to 30 November 1984 is eligible; Whereas the available appropriations amount to 2 005 400,74 ECU which corresponds to the amount outstanding after the advance payments made to Ireland in the years 1979 to 1983 and the final payment to the Irish authorities should amount to that sum in accordance with Article 1 (2) of Decision 78/640/EEC; Whereas the final payment should be paid in accordance with Article 1 of the said Decision; Whereas the EAGGF Committee has been consulted on the financial aspects, and in particular on the financial means available, HAS ADOPTED THIS DECISION: Article 1 The final payment of the Community financial participation in eligible expenditure incurred by Ireland in respect of 1984 is hereby fixed at 2 005 400,74 ECU. Article 2 This final payment shall be paid on the conditions laid down in Article 1 of Decision 78/640/EEC. Article 3 This Decision is addressed to Ireland. Done at Brussels, 21 December 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 211, 1. 8. 1978, p. 34. (2) OJ No L 378, 31. 12. 1982, p. 55.